IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00420-CR

JOSE HIPOLITO DIAZ,
                                                            Appellant
v.

THE STATE OF TEXAS,                                         Appellee



                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 11-01361-CRF-272


                          MEMORANDUM OPINION

      Jose Hipolito Diaz was convicted of the felony offense of assault--family violence

with priors and sentenced to four years in prison. TEX. PENAL CODE ANN. § 22.01(b)(2)

(West 2011). By letter dated November 8, 2011, the Clerk of this Court notified Diaz

that his appeal was subject to dismissal because the certification of defendant’s right of

appeal which Diaz signed indicated that the underlying criminal case was a plea

bargain case and Diaz had no right to appeal and that Diaz waived his right to appeal.

See TEX. R. APP. P. 25.2(d). The Clerk also warned Diaz that the Court would dismiss the

appeal unless, within 21 days of the date of the letter, a response was filed showing
grounds for continuing the appeal. See TEX. R. APP. P. 44.3. More than 21 days have

passed and a response has not been filed.

        Accordingly, this appeal is dismissed. TEX. R. APP. P. 44.3.




                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed December 14, 2011
Do not publish
[CR25]




Diaz v. State                                                                Page 2